Citation Nr: 1420185	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2009 Rating Decision by the RO, which denied the Veteran's claim for entitlement to service connection for hepatitis C.  The Veteran submitted a Notice of Disagreement (NOD) in October 2009 and the RO supplied a Statement of the Case (SOC) in December 2009.  The Veteran perfected his appeal with a VA Form 9, Substantive Appeal in February 2010.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.  The Board also notes that there are documents contained within the Virtual VA file that were received after certification of the instant appeal.  However, these records are not relevant to the issue of service connection for hepatitis C, so no waiver was obtained.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for hepatitis C.

The Veteran has alleged that he developed hepatitis C as a result of his military service.  Specifically, the Veteran contends that he contracted hepatitis C when he received immunizations from an air gun during service.  Additionally, the Veteran's immunization records for all of his periods of active duty confirm that he was administered immunizations throughout his military service.  Service treatment records also show that upon discharge in March 1972, the Veteran had a scar from immunizations on his left arm.  As there is no evidence to contradict the Veteran's reports, they are therefore accepted as credible.

The Board notes that the Veteran was afforded a VA examination in August 2009.  The examiner found that the Veteran's hepatitis C was less likely than not related to service; he stated that a review of the medical literature did not "indicate that gun inoculation" was a "risk factor" for transmission of hepatitis C.  The examiner referenced "Uptodate Online 17.2, Epidemiology and transmission of hepatitis C virus infection."  

The Board has reviewed the medical literature that the VA examiner referenced and finds that the examiner did not adequately explain the rationale behind the negative nexus opinion.  Specifically, the Board notes that the "Uptodate Online" literature indicates that "[o]ther rare sources" of transmission of hepatitis C "include contaminated equipment used during the performance of procedures and other breakdowns of infection control procedures or aseptic techniques leading to person-to-person transmission."  (See Uptodate Online 17.2, Epidemiology and transmission of hepatitis C virus infection.)  Additionally, the Board notes that the VA Secretary has recognized air gun inoculations as a "biologically plausible" transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  

In light of the information provided in the "Uptodate Online" literature and the finding by the VA Secretary, the Board finds that the August 2009 VA examination is inadequate because the examiner did not sufficiently explain why the inoculations received by the Veteran during service did not contribute in any way to his current hepatitis C.  Therefore, the file should be forwarded to the VA examiner who conducted the August 2009 VA examination, if available, to obtain an addendum medical opinion concerning whether the Veteran's hepatitis C arose during service or is otherwise related to any incident of service, to include air gun inoculations.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the August 2009 VA examination (of if unavailable, from appropriately qualified medical personnel) to obtain an addendum medical opinion determining whether the Veteran's hepatitis C is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner is asked to provide an opinion addressing the following question:  is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service air gun inoculations contributed in any way to the Veteran contracting hepatitis C many years after service?  In making this assessment, the examiner is to consider the VBA Fast Letter 04-13 (June 29, 2004), the medical treatise information referenced in the August 2009 opinion, and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.  

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  See Jones v. Shinseki, 12 Vet. App. 382 (2010) (holding that if an examiner is unable to provide the requested medical opinion he must explain how the limits of medical knowledge had been exhausted).

The examiner should provide a rationale that fully explains the basis for the conclusions reached.

2.  After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for hepatitis C.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



